mw ht

UA

co OS CO MOR

 

b 2:17-cv-03581-SVW-MRW Document 287 Filed 09/04/19 Page1of5 Page ID #:12019

Thomas H, Citron, Esq., State Bar No, 182142
thomas.citron@citronlaw.com

Katherine A. Tatikian, Esq., State Bar No. 142665
katherine.tatikian@citronlaw.com

CITRON & CITRON

11845 West Olympic Boulevard, Suite 845

Los Angeles, CA 90064

Telephone: (310) 450-6695; Facsimile: (310) 450-3851
Attorneys for Defendants

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION —- LOS ANGELES

CORNELIA MARTINEZ, et al., ) Case No.: 2:17-cv-03581-SVW-MRW, And
) Related Actions 2:17-cv-3582;
Plaintiffs, )2:17-cv-3583; 2:17-cv-3584;
}2:17-cev-3585; 2:17-cv-3586
V. )

) Assigned To Hon. Stephen V. Wilson,
OPTIMUS PROPERTIES, LLC, et ) District Judge, First Street Courthouse,
al., )Courtroom 10A; And
) Hon, Michael R. Wilner, Edward R. Roybal
Defendants ) Federal Building, Courtroom 550
)
) CERTIFICATION OF
Related Actions: ) DEFENDANTS’ COMPLIANCE
) WITH SETTLEMENT
) AGREEMENT

 

ee eee”

 

]

 

CERTIFICATION OF DEFENDANTS* COMPLIANCE WITH SETTLEMENT AGREEMENT

 

 
Case 2:17-cv-03581-SVW-MRW_ Document 287 Filed 09/04/19 Page 2o0f5 Page ID #:12020

CERTIFICATION
TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

Honorable Steven V. Wilson

Re: Case Numbers 2:17-cv-03581-SVW-MRV; 2:17-cv-03582-SVW-MRV; 2:17-cv-03583-SVW-
MRV; 2:17-cv-03584-SVW-MRV; 2:17-cv-03585-SVW-M RV; and 2:17-cv-03586-SVW-MRV

|, Kamyar Shabani, manager of Roxbury Ventures, LLC, a California limited liability company, do
hereby certify as of this 4"" day of September, 2019 that all Defendants in the above-referenced
actions are in full compliance with the Monetary Terms and the Non-Monetary Terms set forth
in that certain Settlement Agreement and General Release made effective as of September 6,
2018 by and among the several Defendants and the several Plaintiffs.

AVN"

Kamyar ‘ShabanV
 

be 2:17-cv-03581-SVW-MRW Document 287 Filed 09/04/19 Page 30f5 Page ID #:12021

PROOF OF SERVICE
Cornelia Martinez, et al. v. Optimus Properties Case No. 2:17-cv-03581 SVW (MRWx)
Pedro Ramos, etal. v. Optimus Properties. Case No. 2:17-cv-03582 SVW (MRWx)
Carlos Escamilla, et al. v. Optimus Properties Case No. 2:17-cv-03583 SVW (MRWx)
Demetrius Allen, et al. v. Optimus Properties Case No. 2:17-cv-03584 SVW (MRWx)
Arthur Rivera, et al. v. Optimus Properties Case No. 2:17-cv-03585 SVW (MRWx)
Pedro Guerrero, etal. v. Optimus Properties Case No. 2:17-cv-03586 SVW (MRWx)

STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

I am employed in the County of Los Angeles, State of California. | am over the age of
eighteen and not a party to the within action; my business address is 11845 West Olympic Boulevard,
Suite 845, Los Angeles, California 90064.

On September 4, 2019, I served document described as CERTIFICATION OF
DEFENDANTS’ COMPLIANCE WITH SETTLEMENT AGREEMENT on the interested
parties in this action as follows:

SEE ATTACHED SERVICE LIST
ix] BY EMAIL as follows: I caused a true and correct copy of the foregoing document to be
served via email on this date to the email addresses indicated on the Proof of Service.
tx] FEDERAL. | declare that | am employed in the office of a member of the bar of this court at
whose direction the service was made.

Executed on September 4, 2019, at Los Angeles, California.

//Katherine Auchincloss Tatikian//

 

Katherine Auchincloss Tatikian

l

 

PROOF OF SERVICE

 

 
hm

fa

a)

6

SERVICE LIST

Cornelia Martinez, et al. v, Optimus Properties. Case No. 2:17-cv-03581 SVW (MRWx)
Pedro Ramos, et al. v. Optimus Properties Case No, 2:17-cv-03582 SVW (MRWx)
Carlos Escamilla, et al. v. Optimus Properties Case No. 2:17-cv-03583 SVW (MRWx)
Demetrius Allen, et al. v. Optimus Properties Case No. 2:17-cv-03584 SVW (MRWx)
Arthur Rivera, et al. vy. Optimus Properties Case No. 2:17-cv-03585 SVW (MRWx)
Pedro Guerrero, etal. v. Optimus Properties Case No. 2:17-cv-03586 SVW (MRWx)

Anne Richardson, Esq. Attorneys for Plaintiffs

arichardson@publiccounsel.org

Deepika Sharma. Esq.

dsharma/@publiccounsel.org

PUBLIC COUNSEL

610S. Ardmore Avenue

Los Angeles, CA 90005

(213) 385-2977

(213) 385-9089 FAX

Matthew E. Sloan, Esq.
matthew,sloan@skadden.com
Emily Ludmir Aviad, Esq.
emily.aviad@skadden.com

Ross M. Cuff, Esq.
ross.cufff@skadden.com

Richard A. Schwartz, Esq.
richard.schwartz@skadden.com
Rachael T. Schiffman, Esq.
rachael.schiffman@skadden.com
Alyssa J. Clover, Esq.
alyssa.clover(@skadden.com
SKADDEN, ARPS, SLATE, MEAGHER & FLOM
300 S. Grand Avenue, Suite 3400
Los Angeles, CA 90071-3144
(213) 687-5000

(213) 687-5600 FAX

 

Christopher Brancart, Esq.
cbrancart(@brancart.com
BRANCART & BRANCART
8205 Pescadero Road

Loma Mar, CA 94021

(650) 879-0141

(650) 879-1103 FAX

Sam Tepperman-Gelfant, Esq.
stepperman-gelfant(@publicadvocates.org
PUBLIC ADVOCATES INC.

131 Steuart Street, Suite 300

San Francisco, CA 94105

(415) 431-7430, Extension 324

(415) 431-1048 FAX

5

 

PROOF OF SERVICE

 

 

@ 2:17-cv-03581-SVW-MRW Document 287 Filed 09/04/19 Page 4of5 Page ID #:12022

 
Cage 2:17-cv-03581-SVW-MRW_ Document 287 Filed 09/04/19 Page 5of5 Page ID #:12023

Scott Chang

Azadeh Hosseinian

4 HOUSING RIGHTS CENTER
i 3255 Wilshire Blvd., Suite 1150
3 Los Angeles CA 90010

(213) 387-8400 ext. 1114
4 ahosseinian‘@housingrightscenter.org
schang@housingrightscenter.org

 

>
Barry J. Reagan, Esq. Co-Counsel For Defendants

6 reagan@srllplaw.com

7 Jeffrey J. Halfen, Esq.
jjhalfen@aol.com

8 Gabriele Mezger-Lashly, Esq.
lashly@srllplaw.com

9 SLAUGHTER, REAGAN & COLE, LLP
625 East Santa Clara Street, Suite 101

10 Ventura, CA 93001

(805) 658-7800 (805) 644-2131 FAX

5
2

PROOF OF SERVICE.

 

 

 
